Per Curiam.
Upon the present record the evidence preponderates in favor of the appellant and tends to establish a valid transfer made to enable him to support the infant child of the deceased. Under all the circumstances, however, we think there should be a new trial in order that the facts surrounding the transactions may be more fully developed.
The decree of the surrogate should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.
Decree unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.